Main, J. (dissenting).
We disagree. The differences between this case and Matter of Smith (Gatherwood) {sufra) obtrude, and we refer to differences in the relevant criteria. There the personnel were involved in their individual pursuits, freely advertising their personal professional services to the public and performing those services completely independently of their part-time studio work. Moreover, there was no withholding for Social Security and little or no control over their time or the manner in which they rendered the services for the studio.
Certainly, on balance, the relevant criteria weigh decidedly in favor uf a finding that the relationship here was that of *664employer-employee. Even more certain is the fact that this record contains substantial evidence to support the board’s determination, and we should not disturb it. The decisión should be affirmed.
Staley, Jr., J. P., and Reynolds, JJ., concur with Kane, J.; Sweeney and Main, JJ., dissent and vote to affirm in an opinion by Main, J.
Decision reversed, with costs, and matter remitted for further proceedings not inconsistent herewith.